Case 2:19-cv-14482-RLR Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 NAOMI GARZA,

                Plaintiff,

 vs.

 EXPRESS SCRIPTS, INC.,

             Defendant.
 ______________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, NAOMI GARZA, by and through her undersigned

 counsel, and sues the Defendant, EXPRESS SCRIPTS, INC., and alleges as follows:

                                         INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                  JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA, and

 venue is proper as all acts described herein occurred within this judicial district.

                                              PARTIES

        3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.

        4.      At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA.




                                                   1
Case 2:19-cv-14482-RLR Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 4



         5.        At all times material hereto, Defendant was a Florida Corporation doing business

 and services in this judicial district, was the employer or former employer of the Plaintiff, and is

 an employer as defined by the FMLA.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

         6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

 of this action.

                                       STATEMENT OF FACTS

         7.        The Plaintiff was an employee for the Defendant since July 2017, as a Patient

 Care Advocate.

         8.        However, due to a medical condition, the Plaintiff was placed on leave in

 accordance with the FMLA.

         9.        However, Plaintiff was denied payment for bonuses that she had earned on

 account of the fact that she was not then currently working since she was on FMLA leave.

         10.       The entire purpose of the FMLA is for employees to be able to attend to their

 health issues without losing any of the benefits of their employment, which the Defendant did

 here.

         11.       Further, just two days after returning from FMLA leave in August of 2019,

 Defendant terminated Plaintiff for falsifying surveys due to a company-wide audit, and

 terminated her employment.

         12.       However, this was pretextual as the Defendant had no policy in place for

 termination due to falsifying surveys and there was no evidence that Plaintiff was selected for

 termination due to this audit.

         13.       Moreover, Plaintiff never falsified any surveys.




                                                     2
Case 2:19-cv-14482-RLR Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 4



                                              COUNT I

                                     FMLA INTERFERENCE

        14.     The Plaintiff incorporates by reference paragraphs 1-13 herein.

        15.     At all times material to this lawsuit, the Plaintiff was entitled to full benefits under

 the FMLA, including the receipt of an earned bonus.

        16.     The Defendant unlawfully interfered with the Plaintiff’s exercise of her FMLA

 rights by failing to provide her bonus due to her being out on FMLA leave.

        17.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages under the FMLA.

        18.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

        WHEREFORE, the Plaintiff, NAOMI GARZA, requests that judgment be entered against

 the Defendant, EXPRESS SCRIPTS, INC., for all damages recoverable under the FMLA, in

 addition to all litigation expenses and costs, including attorneys’ fees and any other lawful and

 equitable relief this Court deems to be just and proper.

                                             COUNT II

                                      FMLA RETALIATION

        19.     The Plaintiff incorporates by reference paragraphs 1-13 herein.

        20.     At all times material to this lawsuit, the Plaintiff was entitled to leave under the

 FMLA.

        21.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

 and unlawfully retaliated against the Plaintiff, in violation of the FMLA.




                                                   3
Case 2:19-cv-14482-RLR Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 4



        22.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s FMLA coverage.

        23.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA.

        24.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

        WHEREFORE, the Plaintiff, NAOMI GARZA, requests that judgment be entered against

 the Defendant, EXPRESS SCRIPTS, INC., for all damages recoverable under the FMLA, in

 addition to all litigation expenses and costs, including attorneys’ fees and any other lawful and

 equitable relief this Court deems to be just and proper.

                                    DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.
        Dated: December 23, 2019.                      Respectfully submitted,

                                                       Law Offices of Levy & Levy, P.A.
                                                       1000 Sawgrass Corporate Parkway, Suite 588
                                                       Sunrise, Florida 33323
                                                       Telephone: (954) 763-5722
                                                       Facsimile: (954) 763-5723
                                                       Counsel for Plaintiff

                                                       /s/ Chad Levy
                                                       CHAD E. LEVY, ESQ.
                                                       chad@levylevylaw.com
                                                       Secondary: assistant@levylevylaw.com
                                                       F.B.N.: 0851701
                                                       DAVID M. COZAD, ESQ.
                                                       david@levylevylaw.com
                                                       F.B.N.: 333920




                                                  4
